Opinion of the court by
Mr. Justice Elliott.
The appellant was prosecuted upon a charge of bastardy preferred against him by the relatrix, and from the judgments rendered against him has appealed.
Two points are here made by counsel. The first is, that the verdict is not supported by the evidence, but this can avail the appellant nothing, because, although the evidence is very conflicting, there is much supporting the conclusion arrived at by the jury. The second point (had counsel observed the logical order this would have been the first), is, that the record does not show that any complaint was filed before the justice. Since the 'brief was filed, the clerk, in obedience to a certiorari, has certified up the complaint, and the proposition of counsel is entirely without foundation.
Judgment affirmed.